Title: To Alexander Hamilton from William Ellery, 31 January 1791
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] January 31, 1791. “… The greatest part of the business of the Customs Houses is done by the Collectors, and yet the nett income of the Naval Officer and of the Surveyor of this port is far superior to mine.… Seventy three or Seventy four dollars for six months and one third of a months service it will be allowed is a very trifling consideration. Let me therefore intreat you, Sir, to lay this matter before the Honble Congress, and to use your influence that I may receive an allowance and a compensation adequate to the attention, responsibility, and respectability of my office.”
